DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim term “buffer layer” in claims 1 and 17, applicant has not clearly and explicitly set forth a special definition of the claim term ‘buffer layer’ unambiguously in the specification that differs from the plain and ordinary meaning of buffer layer recognized by the prior art that it would otherwise possess. As set forth in MPEP 2111.01 under a broadest reasonable interpretation (BRI), words of a claim are given their plain meaning where the plain meaning referring to the ordinary and customary meaning given to the term by those of ordinary skill in the art and may be evidenced by a variety of sources where it is appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.
In particular the term “buffer layer” is construed to encompass CdS partner or window layers within solar cells. The NPL of “New window layer structures for CIGS/CZTS solar cells” is provided to show such CdS layers are considered buffer layers in thin film solar cells as part of a multilayer window layer structure. The prior art of Chen (US 2014/0246093) also teaches in the background section in para [0003] that flat solar panels include a back contact layer, an absorber layer, a buffer layer and a front contact layer where the buffer layer can comprise a material such as CdS used to produce a reproducible and efficient heterojunction in thin film solar cells. Chen notes such cells can have a CdTe absorber (Chen, para [0024]) and a CdS buffer layer (Chen, para [0029]). As such, CdS window layers are also known as a buffer layer in the prior art performing the same role and function of an n-type layer in a thin film solar cell heterojunction. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barrioz et al (WO 2007/129097A2).


Regarding claim 1 Barrioz discloses a photovoltaic device comprising: 
a buffer layer having a first surface facing an energy side of the photovoltaic device and a 5second surface facing an opposing side of the photovoltaic device (Barrioz, Pages 19 and 23, Fig. 1 see: CdS window layer 105 considered to meet the limitation of the buffer layer as explained above under “Claim Interpretation” section); and
an absorber layer provided upon the second surface of the buffer layer (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 and graded bandgap layer of CdSe (not pictured) which also absorbs light (Pages 10-11) are considered to meet the limitations of the absorber layer provided on the second surface of CdS window layer 105), wherein: 
the absorber layer comprises cadmium, selenium, and tellurium (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 and graded bandgap layer of CdSe collectively comprise cadmium, selenium, and tellurium), 
the absorber layer is p-type (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 is p-doped with arsenic), 
the absorber layer is formed from a plurality of semiconductor layers (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 and graded bandgap layer of CdSe constitute a plurality of layers), 
10the plurality of semiconductor layers comprises a doped layer comprising cadmium selenide or cadmium telluride, the doped layer is doped with a group V dopant (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 is p-doped with arsenic).
Regarding the claim 1 limitation “a total dosage of the group V dopant in the absorber layer is greater than 0 atomic percent and less than 0.1 atomic percent” Barrioz teaches at Page 7 and Pages 19-21 Fig. 1 forming CdTe Absorber layer doped with arsenic at a concentration of 8x1018 atoms/cm3 but in the range of 1x1017 atoms/cm3 to 2x1019 atoms/cm3 where a concentration of 8x1018 atoms/cm3 is greater than 0 atomic percent and less than 0.1 atomic percent. As further evidence the concentration expressed as a concentration of As atoms to CdTe atoms is calculated below:
AtomsCdTe =                         
                            (
                            2
                             
                            a
                            t
                            o
                            m
                            s
                             
                            p
                            e
                            r
                             
                            u
                            n
                            i
                            t
                             
                            C
                            d
                            T
                            e
                            )
                            x
                            
                                
                                    D
                                    e
                                    n
                                    s
                                    i
                                    t
                                    y
                                    C
                                    d
                                    T
                                    e
                                     
                                    g
                                    /
                                    c
                                    m
                                    3
                                
                                
                                    M
                                    o
                                    l
                                    a
                                    r
                                     
                                    M
                                    a
                                    s
                                    s
                                    C
                                    d
                                    T
                                    e
                                     
                                    g
                                    /
                                    m
                                    o
                                    l
                                
                            
                        
                    xAvogadro’s number atoms/mol =2x                         
                            
                                
                                    5.85
                                     
                                    g
                                    /
                                    c
                                    m
                                    3
                                
                                
                                    240
                                     
                                    g
                                    /
                                    m
                                    o
                                    l
                                
                            
                        
                    x6.022*1023 atoms/mol = 2.94*1022 atomsCdTe/cm3 
Concentration As =                         
                            
                                
                                    a
                                    t
                                    o
                                    m
                                    s
                                    A
                                    s
                                    /
                                    c
                                    m
                                    3
                                     
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    s
                                    C
                                    d
                                    T
                                    e
                                    /
                                    c
                                    m
                                    3
                                     
                                
                            
                        
                    x100%=                         
                            
                                
                                    8
                                    *
                                    10
                                    18
                                     
                                
                                
                                    2.94
                                    *
                                    10
                                    22
                                
                            
                        
                    x100% =0.027%

Regarding claim 2 Barrioz disclose the photovoltaic device of claim 1, comprising a back contact layer formed upon the absorber layer, wherein the back contact layer is substantially free of copper (Pages 12 and 13 and Fig. 1 see: growing an additional highly p+ doped layer 107 of heavily As-doped CdTe:As+ or ZnTe:N which is not disclosed as containing copper).  

Regarding claim 3 Barrioz disclose the photovoltaic device of claim 2, wherein the back contact layer comprises nitrogen- 20doped zinc telluride (Page 12 and Fig. 1 see: growing an additional highly p+ doped layer 107 which can comprise ZnTe:N).  

Regarding claim 4 Barrioz disclose the photovoltaic device of claim 2, comprising a conducting layer formed over the back contact layer (Pages 21 and 25, Fig. 1 see: back contact 109 such as gold contacts formed over the back of the photovoltaic device).  

25 Regarding claim 5 Barrioz disclose the photovoltaic device of claim 1, wherein the plurality of semiconductor layers are deposited over the buffer layer, and the first surface of the absorber layer is provided upon the second surface of the buffer layer (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 and graded bandgap layer of CdSe (not pictured) which also absorbs light (Pages 10-11) are considered to meet the limitations of the absorber layer are provided with a first surface (first surface of CdSe layer) on the second surface of CdS window layer 105 (buffer layer)).  

Regarding claim 6 Barrioz disclose the photovoltaic device of claim 5, wherein:
30an absorber buffer interface region is formed adjacent to the first surface of the absorber layer; a percent concentration profile of the Group V dopant is formed in the absorber layer with distance from the first surface of the absorber layer; the percent concentration profile of the Group V dopant at the absorber buffer interface differs1363482-US-CNT / P02334 from the percent concentration profile of the Group V dopant in a bulk portion of the absorber layer; and the Group V dopant comprises arsenic layer (Barrioz, Page 6 see: the arsenic in the absorber layer can be graded over the layer or concentrated at particular places along the structure and thus when graded over the layer will display a concentration profile where the percent concentration profile of the Group V dopant at the absorber buffer interface differs1363482-US-CNT / P02334 from the percent concentration profile of the Group V dopant in a bulk portion of the absorber layer).

Regarding claim 8 Barrioz disclose the photovoltaic device of claim 1, wherein the group V dopant comprises arsenic, 10phosphorous, antimony, or a combination thereof (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 is p-doped with arsenic).  

Regarding claim 2011 Barrioz discloses a photovoltaic device comprising: 
an absorber layer having a first surface facing an energy side of the photovoltaic device and a second surface facing an opposing side of the photovoltaic device (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 and graded bandgap layer of CdSe (not pictured) which also absorbs light (Pages 10-11) are considered to meet the limitations of the absorber layer), wherein: 
the absorber layer comprises cadmium, tellurium, and selenium (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 and graded bandgap layer of CdSe collectively comprise cadmium, selenium, and tellurium), and 
the absorber layer is doped with a group V dopant (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 is p-doped with arsenic), and 
25a back contact layer provided upon the second surface of the absorber layer, wherein the back contact layer is substantially free of copper (Pages 12 and 13 and Fig. 1 see: growing an additional highly p+ doped layer 107 of heavily As-doped CdTe:As+ or ZnTe:N which is not disclosed as containing copper).  

Regarding claim 12 Barrioz disclose the photovoltaic device of claim 11, wherein the back contact layer comprises nitrogen-doped zinc telluride (Page 12 and Fig. 1 see: growing an additional highly p+ doped layer 107 which can comprise ZnTe:N).  

Regarding claim 13 Barrioz disclose the photovoltaic device of claim 11, wherein the group V dopant is arsenic (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 is p-doped with arsenic).  

Regarding claim 14 Barrioz disclose the photovoltaic device of claim 13, and regarding the claim 14 limitation “a total dosage of the group V dopant in the absorber layer is greater than 0 atomic percent and less than 0.1 atomic percent” Barrioz teaches at Page 7 and Pages 19-21 Fig. 1 forming CdTe Absorber layer doped with arsenic at a concentration of 8x1018 atoms/cm3 but in the range of 1x1017 atoms/cm3 to 2x1019 atoms/cm3 where a concentration of 8x1018 atoms/cm3 is greater than 0 atomic percent and less than 0.1 atomic percent. As further evidence the concentration expressed as a concentration of As atoms to CdTe atoms is calculated below:
AtomsCdTe =                         
                            (
                            2
                             
                            a
                            t
                            o
                            m
                            s
                             
                            p
                            e
                            r
                             
                            u
                            n
                            i
                            t
                             
                            C
                            d
                            T
                            e
                            )
                            x
                            
                                
                                    D
                                    e
                                    n
                                    s
                                    i
                                    t
                                    y
                                    C
                                    d
                                    T
                                    e
                                     
                                    g
                                    /
                                    c
                                    m
                                    3
                                
                                
                                    M
                                    o
                                    l
                                    a
                                    r
                                     
                                    M
                                    a
                                    s
                                    s
                                    C
                                    d
                                    T
                                    e
                                     
                                    g
                                    /
                                    m
                                    o
                                    l
                                
                            
                        
                    xAvogadro’s number atoms/mol =2x                         
                            
                                
                                    5.85
                                     
                                    g
                                    /
                                    c
                                    m
                                    3
                                
                                
                                    240
                                     
                                    g
                                    /
                                    m
                                    o
                                    l
                                
                            
                        
                    x6.022*1023 atoms/mol = 2.94*1022 atomsCdTe/cm3 
Concentration As =                         
                            
                                
                                    a
                                    t
                                    o
                                    m
                                    s
                                    A
                                    s
                                    /
                                    c
                                    m
                                    3
                                     
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    s
                                    C
                                    d
                                    T
                                    e
                                    /
                                    c
                                    m
                                    3
                                     
                                
                            
                        
                    x100%=                         
                            
                                
                                    8
                                    *
                                    10
                                    18
                                     
                                
                                
                                    2.94
                                    *
                                    10
                                    22
                                
                            
                        
                    x100% =0.027%

Regarding claim 17 Barrioz disclose the photovoltaic device of claim 11, further comprising a buffer layer adjacent to the absorber layer (Barrioz, Pages 19 and 23, Fig. 1 see: CdS window layer 105 considered to meet the limitation of the buffer layer as explained above under “Claim Interpretation” section), wherein: 
the first surface of the absorber layer is provided upon a second surface of the buffer layer; an absorber buffer interface region is formed adjacent to the first surface of the absorber 10layer (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 and graded bandgap layer of CdSe (not pictured) which also absorbs light (Pages 10-11) are considered to meet the limitations of the absorber layer are provided with a first surface (first surface of CdSe layer) on the second surface of CdS window layer 105 (buffer layer));
 the group V dopant comprises arsenic (see Pages 19-21 and Page 23/Lines 10-23, Fig. 1 see: CdTe Absorber layer 106 is p-doped with arsenic); 
a percent concentration profile of arsenic is formed in the absorber layer with distance from the first surface of the absorber layer; and the percent concentration profile of arsenic at the absorber buffer interface differs from the 15percent concentration profile of arsenic in a bulk portion of the absorber layer (Barrioz, Page 6 see: the arsenic in the absorber layer can be graded over the layer or concentrated at particular places along the structure and thus when graded over the layer will display a concentration profile where the percent concentration profile of the Group V dopant at the absorber buffer interface differs1363482-US-CNT / P02334 from the percent concentration profile of the Group V dopant in a bulk portion of the absorber layer).

Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Basol (US 2015/0357502).

Regarding claim 2011 Basol discloses a photovoltaic device comprising: 
an absorber layer having a first surface facing an energy side of the photovoltaic device and a second surface facing an opposing side of the photovoltaic device ([0002], Figs. 1A or 1B see: absorber film 14 with a side facing light 18 and an opposite side), wherein: 
the absorber layer comprises cadmium, tellurium, and selenium ([0002], Figs. 1A or 1B see: absorber film 14 is a CdSeyTe(1-y) absorber film), and 
the absorber layer is doped with a group V dopant ([0011], Figs. 1A or 1B see: absorber film 14 is doped with a dopant such as Sb) , and 
25a back contact layer provided upon the second surface of the absorber layer, wherein the back contact layer is substantially free of copper ([0002], Figs. 1A or 1B see: back contact layer of an ohmic contact 15 deposited over the back surface of absorber layer 14, where ohmic contact 15 is a metal such as Mo, Ni, Cr, Ti, Al and thus is substantially free of copper).  

Regarding claim 16 Basol discloses the photovoltaic device of claim 11, wherein the group V dopant is antimony ([0011], Figs. 1A or 1B see: absorber film 14 is doped with a dopant such as Sb).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrioz et al (WO 2007/129097A2) as applied to claims 1-6, 8, 11-14, and 17 above, and further in view of Allenic et al (US 2014/0261688) and further in view of Liao et al (US 2014/0261685).

Regarding claims 57 and 18 Barrioz discloses the photovoltaic devices of claims 1 and 17, but does not explicitly disclose wherein the buffer layer (window layer 105) comprises intrinsic tin dioxide, zinc magnesium oxide, silicon dioxide, aluminum oxide, aluminum nitride, or a combination thereof. However, Barrioz does disclose another layer high resistivity layer 103 on the other side of the window layer 105 considered readable on a buffer layer.
Allenic teaches a photovoltaic device comprising a buffer layer adjacent to an absorber layer as the CdS window layer is made non-continuous (Allenic, [0080], Fig. 1 see: CdSxTe1-x layer 118 which behaves as part of absorber layer 120 contacts buffer layer 112 through non-continuous CdS window layer 116). Allenic teaches this non-continuous window layer allows more light to pass through to the absorber layer to increase photovoltaic device efficiency (Allenic, [0080], [0019]).
Allenic and Barrioz are combinable as they are both concerned with methods of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Barrioz in view of Allenic such that the CdS window layer of Barrioz is discontinuous as taught by Allenic such that the high resistivity layer 103 of Barrioz (buffer layer) contacts the absorber layer of Barrioz as taught by Allenic (Allenic, [0080], Fig. 1 see: CdSxTe1-x layer 118 which behaves as part of absorber layer 120 contacts buffer layer 112 through non-continuous CdS window layer 116) as Allenic teaches this non-continuous window layer allows more light to pass through to the absorber layer to increase photovoltaic device efficiency (Allenic, [0080], [0019]).
Although Allenic teaches the buffer layer can comprise tin dioxide, Allenic is silent to the buffer layer comprising specifically intrinsic tin dioxide, zinc magnesium oxide, silicon dioxide, aluminum oxide, aluminum nitride, or a combination thereof.
However, Liao further teaches that zinc magnesium oxide as well as tin dioxide are both suitable materials for the buffer layer of a solar cell (Liao, [0027], Fig. 1).
Liao and modified Barrioz are combinable as they are both concerned with methods of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Barrioz in view of Liao such that the buffer layer of Barrioz (high resistivity layer 103) comprises zinc magnesium oxide as taught by Liao (Liao, [0027], Fig. 1) as such a modification would have amounted to the use of a known buffer layer material for its intended use in a solar cell to accomplish the entirely expected result of reducing recombination at the front contact (avoid shunting effects).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrioz et al (WO 2007/129097A2) as applied to claims 1-6, 8, 11-14, and 17 above, and further in view of Damjanovic (US 2014/0216550).

Regarding claim 9 Barrioz discloses the photovoltaic device of claim 1, but does not explicitly disclose wherein the absorber layer comprises a ternary of cadmium, selenium, and tellurium.  
Damjanovic teaches solar cells with p-doped CdTe or CdSeTe ternary absorber which include Selenium containing interfacial layers where Damjanovic teaches Se diffuses into the CdTe absorber layer to form a graded composition at the interface (Damjanovic, [0045]-[0046], [0051]-[0053]), and teaches such interfacial layers protect against the mixing of the CdS window material into the absorber layer (Damjanovic, [0058]-[0059]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of Barrioz in view of Damjanovic such that the photovoltaic device of Barrioz comprise in the absorber layer a ternary of cadmium, selenium, and tellurium through introduction of a Selenium containing interfacial layer (CdSe) as taught by Damjanovic between the CdTe absorber and CdS window of Barrioz where Damjanovic teaches Se diffuses into the CdTe absorber layer to form a graded composition of CdSe.sub.xTe.sub.1-x at the interface (Damjanovic, [0045]-[0046], [0051]-[0053]) as Damjanovic teaches such interfacial layers protect against the mixing of the CdS window material into the absorber layer (Damjanovic, [0058]-[0059]) and furthermore, Barrioz recognizes that Se can be added to the absorber layer to grade the bandgap and optimize absorption of photons (Barrioz, see Pages 10-11).

Regarding claim 19 Barrioz discloses the photovoltaic device of claim 11, but does not explicitly disclose wherein the absorber layer comprises a ternary of cadmium, selenium, and tellurium given by the formula CdSexTe1-x and x varies in the absorber layer with distance from the first surface of the absorber layer.
Damjanovic teaches solar cells with p-doped CdTe or CdSeTe ternary absorber which include Selenium containing interfacial layers where Damjanovic teaches Se diffuses into the CdTe absorber layer to form a graded composition at the interface (Damjanovic, [0045]-[0046], [0051]-[0053]), and teaches such interfacial layers protect against the mixing of the CdS window material into the absorber layer (Damjanovic, [0058]-[0059]). Damjanovic teaches the ternary of cadmium, selenium, and tellurium given by the formula CdSexTe1-x and x varies in the absorber layer with distance from the first surface of the absorber layer (Damjanovic, [0045]-[0046]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of Barrioz in view of Damjanovic such that the photovoltaic device of Barrioz comprise in the absorber layer a ternary of cadmium, selenium, and tellurium given by the formula CdSexTe1-x and x varies in the absorber layer with distance from the first surface of the absorber layer as taught by Damjanovic (Damjanovic, [0045]-[0046], [0051]-[0053]) as Damjanovic teaches such interfacial layers protect against the mixing of the CdS window material into the absorber layer (Damjanovic, [0058]-[0059]) and furthermore, Barrioz recognizes that Se can be added to the absorber layer to grade the bandgap and optimize absorption of photons (Barrioz, see Pages 10-11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barrioz et al (WO 2007/129097A2) as applied to claims 1-6, 8, 11-14, and 17 above, and further in view of Chen (US 2014/0246093).

Regarding claim 1510 Barrioz discloses the photovoltaic device of claim 1, wherein the absorber layer has a first surface nearest the energy side of the photovoltaic device, but does not explicitly disclose wherein an average concentration of oxygen in the absorber layer measured between a first surface of the absorber layer and a midpoint of the absorber layer is between 5x1015cm-3 and 3x1017cm-3.  
Chen teaches adding a gradient of oxygen at the interface of the buffer layer and absorber layer opposite the back contact (Chen [0048]-[0049] Fig. 3F see: oxygen gradient provided in the region 226t at the interface of the buffer layer 137 and absorber layer 122 opposite the back contact 110) where the oxygen gradient acts to passivate defects in the absorber layer during the annealing process (Chen, [0018]). Chen notes this process can be used to I-VI absorber materials such as CdTe (Chen, [0021], [0024]).
Chen and Barrioz are combinable as they are both concerned with methods of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Barrioz in view of Chen such that a gradient of oxygen is provided in the absorber layer of Barrioz between the first surface of the absorber layer and a midpoint of the absorber layer as taught by Chen (Chen [0048]-[0049] Fig. 3F see: oxygen gradient provided in the region 226t at the interface of the buffer layer 137 and absorber layer 122 opposite the back contact 110) where Chen teaches the oxygen gradient acts to passivate defects in the absorber layer during the subsequent annealing process (Chen, [0018]). 
Although modified Barrioz does not explicitly disclose the range of oxygen concentration being between 5x1015 cm-3 and 3x1017cm-3, as the passivation of defects is a variable that can be modified, among others, by varying the oxygen concentration.  For that reason, the oxygen concentration, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the oxygen concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the oxygen concentration in the method of modified Barrioz to obtain the desired passivation of defects (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrioz et al (WO 2007/129097A2) as applied to claims 1-6, 8, 11-14, and 17 above, and further in view of Lin (EP 0080342).

Regarding claims 15 and 16 Barrioz discloses the photovoltaic device of claim 11, but does not explicitly disclose wherein the group V dopant is phosphorous or antimony, but teaches the dopant of the absorber can be any suitable group V dopant (Barrioz, see Table 2 step 2 on page 27).
Lin teaches other suitable p-type dopants for CdTe in addition to arsenic include phosphorous or antimony (Lin, C5/L27-33).
Lin and Barrioz are combinable as they are both concerned with methods of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Barrioz in view of Lin such that the group V dopant of the absorber of Barrioz is phosphorous or antimony as taught by Lin (Lin, C5/L27-33) as Barrioz teaches the dopant of the absorber can be any suitable group V dopant (Barrioz, see Table 2 step 2 on page 27) and as Lin teaches other suitable p-type dopants for CdTe in addition to arsenic include phosphorous or antimony (Lin, C5/L27-33), the selection of phosphorous or antimony would have amounted to the use of a known group V dopant for its intended use in the known environment of a CdTe based solar cell to accomplish the entirely expected result of providing a p-type doping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726